ITEMID: 001-101947
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF CICHOCKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: David Thór Björgvinsson;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: 4. The applicant was born in 1928 and lives in Brwinów.
5. On 15 June 1994 the applicant filed an application for the distribution of an inheritance left by his grandmother.
6. On numerous occasions the proceedings were suspended, mostly due to the successive deaths of the parties. The proceedings were:
suspended on 30 November 1995;
resumed on an unknown date in 1999;
suspended on 25 January 2000;
resumed on an unknown date in 2000 or 2001;
suspended on 6 June 2001;
resumed on 25 October 2004;
suspended on 18 January 2005;
resumed on 24 April 2006;
suspended on 5 July 2006;
resumed on 27 August 2007;
suspended on 7 December 2007 but immediately resumed;
suspended on 15 February 2008.
7. The proceedings are still pending before the court of first instance.
8. On 10 April 2009 the applicant lodged a complaint with the Warsaw Regional Court under the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki – “the 2004 Act”). He sought a finding that the length of the proceedings was excessive and compensation.
9. On 7 May 2009 the Warsaw Regional Court dismissed the applicant's complaint. In its assessment of the length of the proceedings, the Regional Court did not take into account the period before the entry into force of the 2004 Act. It then went on to analyse in detail the course of the proceedings, finding that the District Court had conducted them in a correct and timely manner. It further concluded that the long duration of the proceedings had resulted from numerous requests and motions filed by the parties as well as from the successive deaths of the parties. This obliged the District Court to suspend the proceedings each time. The Regional Court finally pointed out that it was incumbent on the parties and not on the court to determine the identity of the heirs of the deceased parties in order for the proceedings to be continued.
10. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court's decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
